

Exhibit 10.146


TRANCHE A NOTE


May 23, 2012


Glimcher Properties Limited Partnership, a limited partnership organized under
the laws of the State of Delaware (“GPLP”) and Kierland Crossing, LLC, a limited
liability company organized under the laws of the State of Delaware (“Owner”,
and collectively with GPLP, the “Borrower”), hereby jointly and severally
promise to pay to the order of KeyBank National Association (the “Lender”) the
aggregate unpaid principal amount of Twenty-Six Million Seven Hundred Fifty
Thousand and no 00/100 Dollars ($26,750,000) made by the Lender to the Borrower
as Loans under Tranche A pursuant to Article II of the Amended and Restated Loan
Agreement (as the same may be amended or modified, the “Agreement”) hereinafter
referred to, in immediately available funds at the main office of KeyBank
National Association in Cleveland, Ohio, as Administrative Agent, together with
interest on the unpaid principal amount hereof at the rates and on the dates set
forth in the Agreement. The Borrower shall pay remaining unpaid principal of and
accrued and unpaid interest on the Loans in full on the Facility Termination
Date or such earlier date as may be required under the Agreement. This Note and
the Tranche B Note of even date herewith made by Borrower to the order of Lender
collectively amend and restate in its entirety that certain Amended and Restated
Promissory Note dated December 7, 2007 in the face amount of $40,000,000 made by
Owner to the order of Lender.
The Lender shall, and is hereby authorized to, record on the schedule attached
hereto, or to otherwise record in accordance with its usual practice, the date
and amount of each Loan and the date and amount of each principal payment
hereunder.
This Note is one of the Notes issued pursuant to, and is entitled to the
benefits of, the Amended and Restated Loan Agreement, dated as of May 23, 2012
among the Borrower, KeyBank National Association individually and as
Administrative Agent, and the other Lenders named therein, to which Agreement,
as it may be amended from time to time, reference is hereby made for a statement
of the terms and conditions governing this Note, including the terms and
conditions under which this Note may be prepaid or its maturity date
accelerated. Capitalized terms used herein and not otherwise defined herein are
used with the meanings attributed to them in the Agreement.
If there is a Default under the Agreement or any other Loan Document and
Administrative Agent exercises the remedies provided under the Agreement and/or
any of the Loan Documents for the Lenders, then in addition to all amounts
recoverable by the Administrative Agent and the Lenders under such documents,
the Administrative Agent and the Lenders shall be entitled to receive reasonable
attorneys fees and expenses incurred by the Administrative Agent and the Lenders
in connection with the exercise of such remedies.



--------------------------------------------------------------------------------



Borrower and all endorsers severally waive presentment, protest and demand,
notice of protest, demand and of dishonor and nonpayment of this Note, and any
and all lack of diligence or delays in collection or enforcement of this Note,
and expressly agree that this Note, or any payment hereunder, may be extended
from time to time, and expressly consent to the release of any party liable for
the obligation secured by this Note, the release of any of the security for this
Note, the acceptance of any other security therefor, or any other indulgence or
forbearance whatsoever, all without notice to any party and without affecting
the liability of the Borrower and any endorsers hereof.
This Note shall be governed and construed under the internal laws of the State
of Ohio.
BORROWER AND LENDER, BY ITS ACCEPTANCE HEREOF, EACH HEREBY WAIVE ANY RIGHT TO A
TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHT UNDER
THIS NOTE OR ANY OTHER LOAN DOCUMENT OR RELATING THERETO OR ARISING FROM THE
LENDING RELATIONSHIP WHICH IS THE SUBJECT OF THIS NOTE AND AGREE THAT ANY SUCH
ACTION OR PROCEEDING SHALL BE TRIED BEFORE A JUDGE AND NOT BEFORE A JURY.
KIERLAND CROSSING, LLC, a Delaware limited liability company


By:    Glimcher Kierland Crossing, LLC, a Delaware
limited liability company, its managing member


By:    Glimcher Properties Limited Partnership,
a Delaware limited partnership, sole member


By:     Glimcher Properties Corporation, a
Delaware corporation, its sole general partner


By:    /s/ Mark E. Yale    
Name:    Mark E. Yale
Title:
Executive Vice President, Chief Financial Officer and Treasurer





GLIMCHER PROPERTIES LIMITED PARTNERSHIP, a Delaware limited partnership


By:    Glimcher Properties Corporation, a Delaware
corporation, its sole general partner




By:    /s/ Mark E. Yale    
Name:    Mark E. Yale
Title:
Executive Vice President, Chief Financial Officer and Treasurer


